DETAILED ACTION
This Action is in response to the communication received on 09/22/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The 35 U.S.C. §103 rejection and double patenting rejection of record are withdrawn. Claims 21, 23-29 and 31-40 are allowed. 


REASONS FOR ALLOWANCE
The following is an Examiner's statement of reasons for allowance:  
         The prior arts of the record fail to teach neither singly nor in combination,

“A networked information management system configured to verify synchronization of deduplication information, the networked information management system comprising: a data storage database comprising a plurality of first job identifiers, wherein each first job identifier is a unique identifier associated with a respective job; and one or more computing devices that execute on one or more computer processors, the one or more computing devices configured to: receive a first instruction to synchronize deduplication database with a subset of the first job identifiers, wherein the first instruction is issued in response to receiving an indication that the one or more computing devices are being restored to an earlier version of the data storage database, wherein the deduplication database comprises a job identifier table which correlates identifications of data blocks with a plurality of second job identifiers, wherein the deduplication database comprises a plurality of reference counters representing a 
  
 The prior arts of the record, lack disclosure or inferences where one set of job identifiers is compared with the other set of job identifiers in response to receiving an indication that a restoration to an earlier version of a database has taken place and further instruct the deduplication database to prune an entry in the job identifier table based on the comparison. 

  As such, the combined features as recited in claim 21 are not specifically disclosed in the prior arts of the record and claims 21, 23-29 and 31-40 are allowed. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Faezeh Forouharnejad whose telephone number is (571)270-7416.  The examiner can normally be reached on generally Monday through Friday. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/F.F. /
Examiner, Art Unit 2166
                                                                                                                                                                                                                                                                                                                                                                                                     /MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166